Citation Nr: 0832596	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for right knee 
ligament avulsion with degenerative arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In September 2007, the veteran testified at a personal 
hearing before a Decision Review Officer at the Des Moines 
RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the December 2006 Statement of the Case (SOC), 
the veteran's current 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, was assigned for functional 
limitation and pain with use.  The SOC expressly noted that 
there was no limitation of motion and no instability of the 
knee, and that the right knee condition is not disabling to a 
compensable degree.  The October 2007 Supplemental Statement 
of the Case (SSOC) indicated that the 20 percent rating  was 
being continued because the veteran had painful motion with 
weakness against strong resistance.  

During his May 2008 personal hearing, the veteran testified 
that his right knee disability had increased in severity 
since his last VA examination in September 2007.  
Specifically, the veteran testified to instability.  The 
Court has held that the 'fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one.'  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran should therefore be afforded another orthopedic 
examination to determine the extent and severity of his 
service-connected right knee disability.

Recognition is given to the fact that the VA Office of 
General Counsel (OGC) has determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  The VA OGC concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98 (August 14, 1998).  Consideration should be given to the 
propriety of assigning separate ratings for arthritis and 
instability on remand.

Additionally, the veteran testified in May 2008 that his 
application for disability benefits from the Social Security 
Administration (SSA) had been rejected.  An SSA decision, to 
include the records that it considered in making the 
decision, is not of record.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  See 38 C.F.R. § 3.159(c)(2) (2007).  Therefore, AMC 
must obtain all available records relating to the appellant's 
claim for Social Security disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

2.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
his right knee disability.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right knee 
disability including, but not limited to, 
loss of range of motion, instability, 
subluxation, and ankylosis.  Any indicated 
studies, including an X-ray study, and 
range of motion testing in degrees should 
be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
of the scheduled examination was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4. After undertaking any other development 
deemed essential in addition to that 
specified above, the AMC should review the 
new medical evidence and re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




